Citation Nr: 0104941	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-24 792	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right lung 
disorder.  

2.  Entitlement to a total rating based on individual 
unemployability prior to April 26, 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1983 
to October 1985.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1999 rating action of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO determined, 
in pertinent part, that new and material evidence sufficient 
to reopen a previously denied claim for service connection 
for a right lung disorder had not been received.  

Additionally, in October 1998, the Board remanded the 
veteran's claim of entitlement to a total rating for 
compensation based on individual unemployability.  During the 
pendency of the veteran's total rating claim, she had also 
filed a claim for an increased disability evaluation for his 
service-connected schizophrenia.  Because an increased rating 
for this disorder, if granted, could affect the veteran's 
total rating claim, the Board determined that the two issues 
were inextricably intertwined.  On remand, the Board asked 
the RO, in pertinent part, to adjudicate the veteran's 
increased rating claim prior to adjudicating the total rating 
issue.  

Thereafter, by an August 1999 rating action, the RO granted 
an increased disability evaluation for the veteran's 
service-connected paranoid-type schizophrenia from 10 percent 
to 100 percent, effective from April 26, 1996.  VA General 
Counsel has held that a claim for a total disability rating 
based on individual unemployability may not be considered 
when a schedular 100 percent rating is already in effect.  
VAOPGCPREC 6-99 (June 7, 1999).  However, the issue of 
entitlement to a total rating based on individual 
unemployability prior to April 26, 1996 remains on appeal and 
will be discussed in the Remand portion of this decision.  

Moreover, the Board notes that, by the August 1999 rating 
action in which the RO granted the 100 percent schedular 
evaluation for the veteran's service-connected 
schizophrenia, the agency also determined that the assigned 
100 percent evaluation was not considered permanent because 
there was a likelihood of improvement.  Subsequently, 
however, in a March 2000 statement, the veteran's 
representative contended that the 100 percent schedular 
evaluation for the veteran's service-connected schizophrenia 
should be considered permanent.  In essence, the 
representative has raised an issue regarding the permanency 
of the 100 percent schedular rating assigned to this 
service-connected disorder.  The RO has not had an 
opportunity to adjudicate this claim which is not 
inextricably intertwined with the current appeal and which 
is, therefore, referred to the RO for appropriate action.  

The Board hereby informs the veteran that, absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue regarding the permanency of the 
100 percent rating assigned to his service-connected 
schizophrenia.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 
Vet. App. 279 (1997); Shockley v. West, 11 Vet. App. 208 
(1998).  An application that is not in accord with the 
statute shall not be entertained.  38 U.S.C.A. § 7108 (West 
1991).  The veteran should be informed of any determination 
by a separate letter that includes notification of appellate 
rights.  38 C.F.R. § 3.103 (2000).  If there is any intent 
to appeal, there is an obligation to file a notice of 
disagreement and a substantive appeal after the issuance of 
the statement of the case.  38 C.F.R. § 20.200 (2000).  


FINDINGS OF FACT

1.  In a December 1986 rating action, the RO denied service 
connection for a right lung condition.  The veteran did not 
initiate an appeal of the December 1986 denial.  

2.  The evidence submitted since the December 1986 decision 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative or redundant, and, 
by itself or with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
right lung disorder.  


CONCLUSIONS OF LAW

1.  The RO's unappealed December 1986 denial of service 
connection for a right lung disorder is final. 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 19.117, 19.129, 
19.192 (1986); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

2.  The additional evidence received since the RO's December 
1986 decision is not new and material; thus, the requirements 
to reopen the veteran's claim of entitlement to service 
connection for a right lung disorder have not been met.  
38 U.S.C.A. §§ 1131, 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a December 1986 rating action, the RO denied service 
connection for a right lung disorder.  Service medical 
records documented a normal chest and lungs by x-rays and 
physical examination at the time of the October 1982 
enlistment evaluation.  At that time, the veteran also denied 
shortness of breath, pain or pressure in the chest, and a 
chronic cough.  In October and November 1983 and in August 
1984, the veteran was treated for upper respiratory 
infections.  At the October 1985 separation examination, 
x-rays taken of the veteran's chest showed an old 
granulomatous disease but were otherwise noted as within 
normal limits.  This discharge evaluation determined that the 
veteran's lungs and chest were normal.  At an August 1986 VA 
examination, x-rays taken of the veteran's chest showed the 
presence of a 10 millimeter calcified nodule in the right mid 
lung field as well as calcification in the right hilum, which 
were found to be consistent with an old granulomatous 
disease.  The veteran's lungs were otherwise clear of active 
infiltrate.  A physical examination demonstrated a 
symmetrical chest bilaterally, normal breath sounds, and no 
adventitious sounds.  The examiner diagnosed an old 
granulomatous disease of the right lung.  

Based on this evidence, the RO, by the December 1986 rating 
action, denied service connection for a right lung disorder.  
In the same month, the RO notified the veteran of the 
decision and of her appellate rights.  The veteran, however, 
did not initiate an appeal of this denial.  Consequently, the 
RO's December 1986 decision became final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 19.117, 19.129, 
19.192 (1986); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

In this regard, the Board notes that, in an October 1988 
letter, the RO reiterated to the veteran that service 
connection for a right lung disorder had been denied.  
However, review of the attached rating action dated in the 
same month indicates that, in that decision, the RO simply 
effectuated the Board's September 1988 grant of service 
connection for a schizophrenic disorder and assigned a 
10 percent evaluation to this disability but did not 
re-adjudicate a claim for service connection for a right lung 
disorder.  Moreover, no additional evidence pertinent to a 
right lung disorder claim was received at the RO after the 
December 1986 denial of the claim but before the October 1988 
rating action.  The Board concludes, therefore, that the RO's 
unappealed December 1986 denial of service connection for a 
right lung disorder is the last final decision on this claim.  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); and Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512-513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The merits of the claim may then be evaluated but only after 
a finding that the duty to assist has been fulfilled.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

In this regard, the Board notes that service connection may 
be granted for a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

In addition, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

According to the additional pertinent evidence associated 
with the claims folder since the December 1986 denial, in 
March 1991, the veteran complained of shortness of breath.  
Her lungs were clear, and no respiratory disorder was 
diagnosed.  Chest x-rays taken in December 1994 showed a 
calcified granuloma in her right lung with no significant 
change since August 1986.  A December 1994 VA examination 
provided a negative respiratory evaluation.  

Chest x-rays taken in January 1995 showed no significant 
change since the last evaluation in December 1994.  The 
physician concluded that no active disease was present.  The 
one-centimeter granuloma was confirmed by March 1995 chest 
x-rays.  A computed tomography scan in April 1995 identified 
a Ghon's complex in the right lung with no evidence of 
malignancy.  A VA evaluation completed in September 1995 
indicated that the veteran's lungs were clear.  

In February 1996, the veteran sought treatment for complaints 
of right-sided chest pain.  An examination showed no cough or 
shortness of breath.  An examination conducted for the 
purposes of Social Security Administration benefits in March 
1996 documented that the veteran's lungs were clear.  The 
veteran made no respiratory complaints and, in fact, denied 
any cough or dyspnea.  A respiratory disorder was not 
diagnosed.  On VA general medical examination in December 
1996, the veteran reported having a history of a granuloma.  
Examination demonstrated that her lungs were clear to 
auscultation bilaterally both anteriorly and posteriorly.  
The veteran showed no dyspnea on exertion, shortness of 
breath, or cough.  

In determining whether the veteran has submitted new and 
material evidence, the Board must consider the basis of, and 
the reasons for, the previous denial.  According to 
information available at the time of the prior RO denial in 
December 1986, evidence of an old granulomatous disease was 
not shown on chest x-rays taken at the October 1982 
enlistment examination, was subsequently shown by chest 
x-rays taken at the October 1985 separation examination, and 
was confirmed by chest x-rays taken at a VA examination in 
August 1986.  Significantly, however, evidence that 
attributed this x-ray finding to service had not been 
presented.  In other words, the RO initially denied service 
connection for a right lung disorder in December 1986 due to 
a lack of competent evidence that the veteran had a diagnosed 
right lung disability associated with her service.  The 
veteran's own lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Hickson v. West, 11 Vet. App. 374(1998).  

The additional evidence submitted in support of the petition 
to reopen the claim for service connection for a right lung 
disorder failed to cure the evidentiary defect that existed 
at the time of the December 1986 denial.  Competent evidence 
of current right lung disability resulting from personal 
injury suffered or disease contracted in line of duty has not 
been presented in support of the petition to reopen the 
claim.  The evidence newly submitted confirms what was known 
at the time of the previous denial-that the veteran has a 
lesion on her right lung identified at separation from 
service that is indicative of an old disease process.  
However, the mere confirming of a previously known fact is 
cumulative and therefore not new and material.  Sagainza v. 
Derwinski, 1 Vet. App. 575, 579 (1991); Godwin v. Derwinski, 
1 Vet. App. 419, 424 (1991).  

Because the additional documents received after the RO's 
December 1986 decision do not demonstrate that the veteran 
has a diagnosed right lung disorder related to her active 
military duty, the Board must conclude that such evidence 
does not bear directly and substantially upon the specific 
matter under consideration, is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
to decide fairly the merits of the veteran's claim for 
service connection for a right lung disorder.  Consequently, 
the Board concludes that the additional evidence received 
after the RO's December 1986 decision is not new and 
material.  The claim for service connection for a right lung 
disorder is, therefore, not reopened, and the Board need not 
proceed to a determination of whether the duty to assist was 
met or of the merits of the claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to the duty to assist.  
In the present case, the RO has not had the opportunity to 
review the veteran's petition to reopen her previously 
disallowed claim for service connection for a right lung 
disorder in conjunction with this new legislation.  However, 
the Board finds that all pertinent evidence has been obtained 
and that the veteran has been informed of the criteria 
necessary to establish her claim.  In this regard, the Board 
acknowledges the veteran's contentions that she now has more 
than one spot on her lung and that she had been told that the 
scar on her lung was probably the result of a serious 
infection that she had suffered at some point.  Importantly, 
however, the veteran has not specifically cited the existence 
of competent medical evidence of a current right lung 
disability associated with her active military duty.  
Accordingly, the Board finds that the veteran has not been 
prejudiced by this decision.  Bernard v. Brown, 4 Vet.App. 
384 (1993).  


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
right lung disorder is not reopened, and the appeal is 
denied.  


REMAND

As the Board discussed in the Introduction portion of this 
decision, the issue of entitlement to a total rating based on 
individual unemployability prior to April 26, 1996 remains on 
appeal.  In this regard, the Board notes that a significant 
change in the law occurred during the pendency of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 and 
to such claims which were filed before the date of enactment 
but which were not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons as 
well, a remand is required.  

In this regard, the Board notes that the veteran's only 
service -connected disability is his paranoid schizophrenia.  
This disorder was evaluated as 10 percent disabling, 
effective from July 31, 1986 and as 100 percent disabling, 
effective from April 26, 1996.  Given the veteran's 
assertions of employment difficulties related to this 
service-connected disability, even prior to April 26, 1996, a 
medical opinion concerning the functional and industrial 
impairment resulting from her schizophrenia before this date 
would be most useful.  In this regard, it is observed that 
the Court has held that a VA examiner should generally 
address the extent of functional and industrial impairment 
associated with a veteran's service-connected disabilities 
when presented with a veteran seeking a total rating for 
compensation purposes based on individual unemployability.  
Gary v. Brown, 7 Vet. App. 229, 232 (1994).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask her to identify the places at which 
she received any treatment for her 
service-connected schizophrenia prior to 
April 26, 1996.  After procuring any 
necessary authorization, the RO should 
obtain and associate with the claims file 
copies of the records of treatment which 
have been identified and which have not 
been previously associated with the 
claims folder.  

2.  In addition, the RO should also ask 
the veteran to provide an employment 
history describing the jobs she has held 
from her discharge from service in 1985 
until April 26, 1996.  

3.  Thereafter, the veteran's claims 
folder should be referred to VA 
psychiatrist to determine the nature and 
severity of her service-connected 
paranoid schizophrenia prior to April 26, 
1996.  Following a complete review of the 
claims file, it is requested that the 
examiner render an opinion as to the 
functional and industrial impairment 
associated with the veteran's 
service-connected paranoid schizophrenia 
prior to April 26, 1996.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should then readjudicate the 
issue of entitlement to a total rating 
based on individual unemployability prior 
to April 26, 1996.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received since the issuance of 
the last SSOC as well as applicable law 
and regulations considered pertinent to 
the claim of entitlement to a total 
rating based on individual 
unemployability prior to April 26, 1996.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals



 

